    Case: 1:18-cv-05612 Document #: 107 Filed: 05/03/21 Page 1 of 3 PageID #:498



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 ISAIAH I. BRADY,

                                   Plaintiff,             Case Number: 18-cv-5612

          vs.                                             Judge: Franklin U. Valderrama

  WEXFORD HEALTH SOURCES, INC.,                           Magistrate Judge: Heather K. McShain
  GHALIAH OBAISI, as Independent Executor of
  the Estate of Saleh Obaisi, JANE DOE “NURSE
  LYDIA”, UNKNOWN HEALTH CARE UNIT
  ADMINISTRATOR, and JOHN DOE
  CORRECTIONAL OFFICER

                                   Defendants.

                                       JOINT STATUS REPORT

       Pursuant to the Court’s April 22, 2021 Minute Entry (Dkt. 105), plaintiff Isaiah I. Brady

(“plaintiff”) and defendants Wexford Health Sources, Inc. (“Wexford”) and Ghaliah Obaisi, as

Independent Executor of the Estate of Dr. Saleh Obaisi, collectively known as “the parties,” hereby

submit this Joint Status Report.

                                      STATUS OF DISCOVERY

       The parties are working to advance discovery. Wexford employee Dr. Evaristo Aguinaldo was

deposed virtually on April 22, 2021 at Lewis University. Illinois Department of Correction (“IDOC”)

employee and former-Wexford employee, Lidia Diaz, was deposed on April 29, 2021 at Stateville

Correctional Center. Defendants’ counsel waived signature for both depositions.
       On January 22, 2021, plaintiff noticed Wexford employee, LaTonya Williams, and a

representative of Wexford pursuant to Federal Rule of Civil Procedure 30(b)(6). These depositions

have yet to be scheduled. LaTonya Williams is currently unavailable for depositions as she is on leave

until the end of May. For these reasons, parties have recently filed a Joint Motion to Additionally

Extend the Case Management Order on May 3, 2021.

       The parties are endeavoring to comply with all current discovery deadlines. Following the

deposition of Mr. Brady, plaintiff served defendants with a Second Set of Document Requests on April

12, 2021. Defendants are working on producing documents responsive to this request. As stated in our
    Case: 1:18-cv-05612 Document #: 107 Filed: 05/03/21 Page 2 of 3 PageID #:499




previous Joint Status Report, plaintiff will make any other additional written discovery requests related

to future depositions within seven days of the date of the deposition. (Dkt. 104)

        Additionally, Plaintiff served IDOC with the subpoena for documents on February 16, 2021.

On April 1, 2021, a member of Mr. Brady’s counsel spoke with State’s Attorney Elizabeth Andonova

Mallory to discuss when plaintiff could expect the production of documents. IDOC sent a secure link

with the production of documents on April 22, 2021, and plaintiff’s counsel is currently reviewing

IDOC’s production.

                           STATUS OF SETTLEMENT DISCUSSIONS

        To date, the parties have not yet engaged in formal settlement discussions, but have referenced

the issue informally. Based on those informal discussions, the parties do not believe a formal

settlement process would be productive at this stage of litigation.

                OTHER ISSUES TO BE BROUGHT TO THE COURT’S ATTENTION

        The parties are not aware of any other issues that need to be brought to the Court’s attention

at this time.




 Dated: May 3, 2021


                                                    /s/ Terrence J. Truax
                                                    Terrence J. Truax
                                                    Maria del Carmen Gonzalez
                                                    Michael J. DeMar
                                                    JENNER & BLOCK LLP
                                                    353 N. Clark Street
                                                    Chicago, Illinois 60654
                                                    Telephone: 312 923-2738
                                                    Facsimile: 312 840-7738
                                                    TTruax@jenner.com
                                                    MDeMar@jenner.com
                                                    Attorney(s) for Isaiah I. Brady


                                                    /s/ Sandra L. Byrd
                                                    Matthew H. Weller
                                                    Sandra Lynn Byrd
                                                    Brett R. Furmanksi

                                                   2
Case: 1:18-cv-05612 Document #: 107 Filed: 05/03/21 Page 3 of 3 PageID #:500




                                       CASSIDAY SCHADE LLP
                                       222 West Adams Street, Suite 2900
                                       Chicago, Illinois 60606
                                       Telephone: 312 641-3100
                                       Facsimile: 312 444-1669
                                       MWeller@cassiday.com
                                       SByrd@cassiday.com
                                       BFurmanski@cassiday.com
                                       Attorney(s) for Wexford Health Sources, Inc.




                                       3
